Exhibit 10.1

 

EXECUTION COPY

 

NORTECH SYSTEMS INCORPORATED

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (“Agreement”), effective as of
May 15, 2017 (the “Effective Date”), is made by and between Nortech Systems
Incorporated, a Minnesota corporation (the “Company”); and Richard Wasielewski
(“Executive”).

 

Recitals

 

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated March 15, 2014 (the “Existing Employment  Agreement”), pursuant
to which Executive is employed by the Company as the President and Chief
Executive Officer of the Company;

 

WHEREAS, the Company and Executive are parties to that certain Change of Control
Agreement, dated May 1, 2004 (the “Change of Control Agreement”), pursuant to
which the Company provides economic security for Executive after a change of
control of the Company;

 

WHEREAS, the Company and Executive desire to amend and restate each of the
Existing Employment Agreement and the Change of Control Agreement into this
Agreement; and the Company and Executive desire this Agreement to replace and
supersede in its entirety each of the Existing Employment Agreement and the
Change of Control Agreement;

 

WHEREAS, Executive acknowledges that during the course of his employment,
Executive will have access to and be provided with confidential and proprietary
information and trade secrets of the Company which are invaluable to the Company
and vital to the success of the Company’s business;

 

WHEREAS, the Company and Executive desire to protect such proprietary and
confidential information and trade secrets from disclosure to third parties or
unauthorized use to the detriment of the Company; and

 

WHEREAS, the Company and Executive desire to set forth in this Agreement, the
terms, conditions, and obligations of the parties with respect to such
employment.

 

NOW, THEREFORE, in consideration of the foregoing recitals, premises and mutual
covenants herein contained, and intending to be legally bound hereby, the
Company and Executive hereby agree as follows:

 

1.                                      Definitions.

 

1.1                               “Accountants” means an accounting firm
selected by the Company, which is reasonably acceptable to Executive and whose
consent shall not be unreasonably withheld.

 

1.2                               “Board” means the Board of Directors of the
Company.

 

1.3                               “Cause” means (a) Executive engages in gross
and intentional misconduct in the performance of Executive’s duties for the
Company or any of its subsidiaries, (b) Executive embezzles or willfully
misappropriates for his personal use, assets of the Company or any of its
subsidiaries, (c) Executive is convicted of, or enters a plea of guilty or nolo
contendere with respect to, a felony involving moral turpitude, or
(d) Executive’s violation of Executive’s obligations in Section 10, and/or
breach of

 

--------------------------------------------------------------------------------


 

any restrictive covenant set forth in Section 11 of this Agreement; that in the
case of the actions  in (a) and (d), is not cured within 30 calendar days after
Executive’s receipt of written notice from the Company of the alleged Cause.

 

1.4                               “Change of Control” means (a) (1) any person
or group other than the group consisting of Curtis Squire, Inc. and members of
the Kunin family (together, the “Kunin Group”) is at any time the beneficial
owner of thirty percent (30%) or more of the equity securities of the Company
entitled to vote for the election of directors (the “Voting Securities”), and
(2) such other person or group then owns a greater percentage of the Voting
Securities than the Kunin Group; (b) Individuals who, as of the Effective Date,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board, provided, that
any person becoming a director subsequent to the Effective Date whose election,
or nomination for election by the Company’s shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be, for purposes of this Agreement, considered as though such person were
a member of the Incumbent Board; or (c) the sale or disposition of all or
substantially all of the Company’s assets (including a plan of liquidation) or a
merger or consolidation of the Company with or into another corporation except
for a merger whereby the shareholders of the Company prior to the merger own
more than fifty percent (50%) of the equity securities entitled to vote for the
election of directors of the surviving corporation immediately following the
transaction.

 

1.5                               “Code” means the Internal Revenue Code of
1986, as amended.

 

1.6                               “Covered Payments” means the payments or
benefits provided or to be provided by the Company or its affiliates to
Executive or for Executive’s benefit pursuant to the terms of this Agreement or
otherwise.

 

1.7                               “Disability” or “Disabled” means if by reason
of any mental, sensory, or physical impairment, Executive is unable to perform
the essential functions of Executive’s duties hereunder with reasonable
accommodations, unless any such accommodations would impose an undue hardship on
the Company’s business. The written medical opinion of an independent medical
physician mutually acceptable to Executive and the Company will determine if
Executive has a Disability.

 

1.8                               “Excise Tax” means the excise tax imposed
under Section 4999 of the Code (or any successor provision thereto) or any
similar tax imposed by state or local law or any interest or penalties with
respect to such taxes.

 

1.9                               “Good Reason” means (a) any material reduction
in the amount or type of compensation paid to the Executive or material
reduction in benefits inconsistent with benefit reductions taken by other
members of Company’s senior management; (b) any material diminution of
Executive’s duties, responsibility or authority; (c) the Board requests
Executive to engage in actions that would constitute illegal or unethical acts;
(d) the Board requiring the Executive to be based at any office or location
other than facilities within 50 miles of Minneapolis, Minnesota; or (e) any
material breach of any contract entered into between the Executive and the
Company or an affiliate of the Company, including this Agreement, which in any
such event is not remedied by Company within 30 days after receipt of notice
thereof given by the Executive within 90 days after such event occurs.

 

1.10                        “Parachute Payments” means parachute payments within
the meaning of Section 280G of the Code.

 

1.11                        “Retirement” means the termination of Executive’s
employment at the end of the Agreement Period described in Section 3 below.

 

2

--------------------------------------------------------------------------------


 

2.                                      Employment. Subject to the terms and
provisions set forth in this Agreement, the Company hereby employs Executive as
the President and Chief Executive Officer of the Company.

 

3.                                      Agreement Term. This Agreement shall
commence on the Effective Date, and shall continue, unless sooner terminated in
accordance with this Agreement, until December 31, 2018  (the “Initial Period”);
provided, however, this Agreement may be extended for additional period of up to
one year by the Parties’ mutual written agreement at least ninety (90) days
prior to expiration of the Initial Period (the “Extended Period” and together
with the Initial Term, the “Agreement Period”).  During the Agreement Period,
Executive’s employment may be terminated by the Company with or without Cause,
subject to the provisions of Section 6 of this Agreement, and Executive may
resign or otherwise terminate his employment with the Company at any time, with
or without notice. Notwithstanding the provisions of this Section 3, the
provisions of Sections 8, 9, 10, 11 and 12 shall survive the termination of
Executive’s employment and remain in full force and effect thereafter.

 

4.                                      Positions, Responsibilities and Duties.

 

4.1                               Positions. During the period of Executive’s
employment with the Company, Executive shall be employed and serve as the
President and Chief Executive Officer of the Company. In such positions,
Executive shall have the duties, responsibilities and authority normally
associated with the offices and positions of President and Chief Executive
Officer and as otherwise established by the Company’s Board from time to time. 
Executive shall report to the Board.

 

4.2                               Duties. During the Agreement Period, Executive
shall devote substantially all of his business time, during normal business
hours, to the business and affairs of the Company and Executive shall use his
reasonable best efforts to perform faithfully and efficiently the duties and
responsibilities contemplated by this Agreement.  Notwithstanding the foregoing,
Executive shall be allowed, to the extent such activities do not substantially
interfere with the performance by Executive of his duties and responsibilities
hereunder, to serve on corporate, civic or charitable boards or committees.

 

5.                                      Compensation and Other Benefits.

 

5.1                               Annualized Base Salary. During the Agreement
Period, Executive shall receive an annualized base salary payable in accordance
with the Company’s normal payroll practices of $300,000 per year, which the
Board or the Board’s Compensation Committee will review for consideration of an
increase on or before each annual anniversary date during the Agreement Period
and which the Board may, in its sole discretion, increase each year (but not
decrease without Executive’s consent, except if such salary reduction is imposed
as part of a general reduction in compensation of senior management) (“Base
Salary”).

 

5.2                               Incentive Bonus. During the Agreement Period,
Executive shall be eligible to participate in the Incentive Bonus Plan in effect
for officers and executives of the Company (the “Incentive Bonus Plan”), under
which Executive will receive a performance-based bonus the amount of which, if
any, will be determined and paid based upon satisfaction of criteria determined
for each calendar year for officers and executives by the Compensation
Committee. During the Agreement Period, Executive’s stated payout percentage
under the Incentive Bonus Plan will be up to 50% of Base Salary. Any bonus
amounts payable to Executive under the Incentive Bonus Plan shall be paid at the
same time as annual bonuses are paid to the Company’s other executive officers
after the end of the year in which the bonus was earned, but no later than 180
days following the end of that year.

 

5.3                               Equity Incentive Plans. During the Agreement
Period, Executive shall be eligible to participate in the Company’s equity
incentive plans maintained by the Company from time to time (the

 

3

--------------------------------------------------------------------------------


 

“Company Equity Plans”). On the Effective Date, Executive shall receive a
non-qualified stock option to purchase 75,000 shares under the 2017 Stock
Incentive Plan, with an exercise price per share equal to the fair market value
of the Common Stock on the Effective Date, a term of ten years and vesting in
equal annual installments over three years. Executive shall be eligible to
receive further incentive grants under the Company Equity Plans as determined in
the Board’s sole discretion and pursuant to the terms and conditions as
determined in the Board’s sole discretion. Notwithstanding anything stated in
any other agreement between the Company and Executive that may be construed to
the contrary, upon a Change of Control, (x) any incentive grants under the
Company Equity Plans will immediately vest, and (y) any stock options held by
Executive under the Company Equity Plans will be exercisable for the remainder
of their term.

 

5.4                               Benefit Plans. During the Agreement Period,
Executive shall be eligible to participate in all pension, 401(k) and other
employee benefit plans, policies and programs for the benefit of senior
executive officers, including the Executive Life Insurance Plan to the extent in
effect for executives (together, the “Benefit Plans”). The Company reserves the
right to modify, suspend or discontinue any Benefit Plans at any time without
notice to or recourse by Executive, so long as such action is taken generally
with respect to other similarly situated executives employed by the Company.

 

5.5                               Perquisites. During the Agreement Period,
Executive shall receive the perquisites described in Exhibit A.

 

5.6                               Expense Reimbursement.  During and in respect
of the Agreement Period, Executive shall be entitled to receive reimbursement
for reasonable business expenses incurred by Executive in performing his duties
and responsibilities hereunder, including travel, parking, business meetings and
professional dues, incurred and substantiated in accordance with the policies
and procedures established from time to time by the Company for senior
executives of the Company.

 

6.                                      Termination

 

6.1                               Termination Due to Death.  Upon Executive’s
death, Executive’s estate or his legal representative, as the case may be, shall
be entitled to: (a) any Base Salary earned but unpaid as of the date of death;
(b) any other payments and/or benefits which Executive or Executive’s legal
representative is entitled to receive under any of the Benefit Plans; (c) the
bonus earned under the Incentive Bonus Plan for the fiscal year in which
Executive’s death occurred, prorated for the portion of such fiscal year through
the date of death and payable at the same time as annual bonuses are paid to the
Company’s other executive officers, but no later than 180 days following the end
of year in which the bonus was earned; and (d) vesting of any unvested incentive
grants granted under the Company Equity Plans scheduled to vest over a period of
twelve (12) months following the date of death.

 

6.2                               Termination Due to Executive’s Disability.  If
Executive’s condition meets the definition of Disability above, the Company may
terminate Executive’s employment upon written notice. If terminated by the
Company as herein provided, the Company shall pay to Executive: (a) any Base
Salary earned but unpaid as of the date of Executive’s termination due to
Disability; (b) Base Salary in effect at the time of the termination for a
period of twelve (12) months or the remaining term under this Agreement,
whichever is shorter, (c) any other payments and/or benefits which Executive or
Executive’s legal representative is entitled to receive under any of the Benefit
Plans; and (d) vesting of any unvested incentive grants granted under the
Company Equity Plans scheduled to vest over a period of twelve (12) months
following the date of Disability.

 

6.3                               Termination by the Company Without Cause or by
Executive with Good Reason.  The Company may terminate Executive’s employment
without Cause, or Executive may terminate his

 

4

--------------------------------------------------------------------------------


 

employment Good Reason. In either such event, Executive shall be entitled to the
following compensation:

 

(a) Executive shall be entitled to receive Base Salary earned but unpaid as of
the date of Executive’s termination, and any other payments and/or benefits
which Executive is entitled to receive under any of the Benefit Plans.

 

(b) Upon execution of a general release of claims against the Company in a form
reasonably acceptable to the Company and after the expiration of any applicable
rescission or revocation period, all before the end of the sixty (60) day period
following Executive’s termination of employment, he will receive: (i) Base
Salary in effect at the time of the termination for the longer of (a) the
remainder of the Agreement Period or (b) a period of twelve (12) months
following the termination of Executive’s employment with the Company (the
“Without Cause Continuation Period”), in the manner and at such times as the
Base Salary otherwise would have been payable to Executive; and (ii) the total
amount of the bonus earned under the Incentive Bonus Plan for the full fiscal
year in which the termination occurred, as if Executive had been employed on the
last day of the fiscal year, payable at the same time as annual bonuses are paid
to the Company’s other executive officers after the end of the year in which the
bonus was earned, but no later than 180 days following the end of that year.
Notwithstanding the foregoing, certain payments under this paragraph (b) may be
delayed pursuant to Section 7.2.

 

(c) Notwithstanding anything stated in any other agreement between the Company
and Executive that may be construed to the contrary, (i) the Company will cause
any unvested portion of Executive’s stock options to immediately vest in full to
the extent not already vested, and any such stock options will be exercisable
for the full remaining portion of their term, and (ii) Executive’s Equity
Appreciation Right Units will vest and be payable in full on the redemption date
according to the terms thereof.

 

(d)  Executive shall be entitled to receive the retirement benefits set forth on
Exhibit B.

 

6.4                               Termination in Connection with Change of
Control.  If Executive is an active and full-time employee at the time of a
Change of Control and within twelve (12) months after the Change of Control,
(i) Executive’s employment is involuntarily terminated by the Company or any
successor employer resulting from the Change in Control for any reason other
than death, Disability or Cause, or (ii) Executive resigns from the Company or
any such successor for Good Reason, then Executive shall be entitled to the
following compensation:

 

(a) Executive shall be entitled to receive Base Salary earned but unpaid as of
the date of Executive’s termination, and any other payments and/or benefits
which Executive is entitled to receive under any of the Benefit Plans.

 

(b) Upon execution of a general release of claims against the Company in a form
reasonably acceptable to the Company and after the expiration of any applicable
rescission or revocation period, all before the end of the sixty (60) day period
following Executive’s termination of employment, he will receive: (i) Base
Salary in effect at the time of the termination for the longer of (a) the
remainder of the Agreement Period or (b) a period of eighteen (18) months
following the termination of Executive’s employment (the “COC Continuation
Period”), in the manner and at such times as the Base Salary otherwise would
have been payable to Executive; (ii) the maximum bonus payable under the
Incentive Bonus Plan for the fiscal year in which the termination occurred,
prorated for the portion of such fiscal year through the date of termination and
payable within thirty (30) days after the date of termination of employment.
Notwithstanding the foregoing, certain payments under this paragraph (b) may be
delayed pursuant to Section 7.2.

 

5

--------------------------------------------------------------------------------


 

(c) Executive shall be entitled to receive the retirement benefits set forth on
Exhibit B.

 

6.5                               Termination by the Company for Cause.  The
Company may terminate Executive’s employment hereunder for Cause. In such event,
Executive shall be entitled only to: (a) any Base Salary earned but unpaid
through the date of such termination and (b) any other earned and vested
payments and/or benefits that Executive is entitled to receive under any of the
Benefit Plans.

 

6.6                               Retirement. In the event of Executive’s
Retirement, Executive shall be entitled to: (a) any Base Salary earned but
unpaid through the date of Retirement, (b) any other earned and vested payments
and/or benefits that Executive is entitled to receive under any of the Benefit
Plans, and (c) the retirement benefits set forth on Exhibit B attached hereto.
In addition, upon Retirement, notwithstanding anything stated in any other
agreement between the Company and Executive that may be construed to the
contrary, (i) the Company will cause any unvested portion of Executive’s stock
options to immediately vest in full to the extent not already vested, and any
such stock options will be exercisable for the full remaining portion of their
term, and (ii) Executive’s Equity Appreciation Right Units will vest and be
payable in full on the redemption date according to the terms thereof.

 

6.7                               Voluntary Resignation Without Good Reason.  If
Executive voluntarily resigns during the Agreement Term without Good Reason,
then Executive shall be entitled to: (a) Base Salary earned but unpaid as of the
date of Executive’s termination; and (b) any other payments and/or benefits
which Executive is entitled to receive under any of the Benefit Plans.

 

7.                                      Severance Payment Limitations or
Possible Delay Under Code Section 409A.

 

7.1                               Notwithstanding any other provision of this
Agreement, the Company and Executive intend that any payments, benefits or other
provisions applicable to this Agreement comply with the payout and other
limitations and restrictions imposed under Section 409A of the Code
(“Section 409A”), as clarified or modified by guidance from the U.S. Department
of Treasury or the Internal Revenue Service—in each case if and to the extent
Section 409A is otherwise applicable to this Agreement and such compliance is
necessary to avoid the penalties otherwise imposed under Section 409A.  In this
regard, the Company and Executive agree that the payments, benefits and other
provisions applicable to this Agreement, and the terms of any deferral and other
rights regarding this Agreement, shall be interpreted and deemed modified if and
to the extent necessary to comply with the payout and other limitations and
restrictions imposed under Section 409A, as clarified or supplemented by
guidance from the U.S. Department of Treasury or the Internal Revenue Service—in
each case if and to the extent Section 409A is otherwise applicable to this
Agreement and such compliance is necessary to avoid the penalties otherwise
imposed under Section 409A.

 

7.2                               In the event any portion of any payments due
under Section 6.3(b) (in the event of termination by the Company without Cause
or by Executive for Good Reason) or Section 6.4(b) (in the event of certain
terminations after a Change of Control) would exceed the sum of the applicable
limited separation pay exclusions as determined pursuant to Code Section 409A,
then payment of the excess amount shall be delayed until the first regular
payroll date of the Company following the six (6) month anniversary of the
Executive’s date of termination (or the date of his death, if earlier), and
shall include a lump sum equal to the aggregate amounts that Executive would
have received had payment of this excess amount commenced as provided above
following the date of termination. If Executive continues to perform any
services for Employer (as an employee or otherwise) after the date of
termination, such six month period shall be measured from the date of
Executive’s “separation from service” as defined pursuant to Code Section 409A..

 

6

--------------------------------------------------------------------------------


 

7.3                               Executive does not have any right to make any
election regarding the time or form of any payment due under Sections 6.3 or 6.4
or any other provision of this Agreement.

 

7.4                               The Company may withhold from any amounts
payable under this Agreement all federal, state, city or other taxes, and other
amounts required by applicable law to be withheld by the Company.

 

8.                                      Limitation on Parachute Payments.

 

8.1                               Limitation.  Notwithstanding anything stated
in this Agreement, or any other plan, arrangement or agreement to the contrary
(including without limitation the Company’s 2017 Stock Incentive Plan), if any
of the Covered Payments constitute Parachute Payments and would, but for this
Section 8 be subject to the Excise Tax, then the Covered Payments shall be
payable either (i) in full or (ii) reduced to the minimum extent necessary to
ensure that no portion of the Covered Payments is subject to the Excise Tax,
whichever of the foregoing (i) or (ii) results in Executive’s receipt on an
after-tax basis of the greatest amount of benefits after taking into account the
applicable federal, state, local and foreign income, employment and excise taxes
(including the Excise Tax).

 

8.2                               Possible Reduction.  If necessary, the Covered
Payments shall be reduced in a manner that maximizes Executive’s economic
position.  In applying this principle, the reduction shall be made in a manner
consistent with the requirements of Section 409A of the Code, and where two
economically equivalent amounts are subject to reduction but are payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.

 

8.3                               Accountants.  Any determination required under
this Section 8 shall be made in writing in good faith by the Accountants, which
shall provide detailed supporting calculations to the Company and Executive as
required by the Company or Executive.  The Company and Executive shall provide
the Accountants with such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 8.  The
Company shall be responsible for all fees and expenses of the Accountants.

 

8.4                               Overpayment or Underpayment.  It is possible
that after the determinations and selections made pursuant to this Section 8
Executive will receive Covered Payments that are in the aggregate more than the
amount provided under this Section 8 (“Overpayment”) or less than the amount
provided under this Section 8.4 (“Underpayment”).

 

(a) In the event that: (A) the Accountants determine, based upon the assertion
of a deficiency by the Internal Revenue Service against either the Company or
Executive which the Accountants believe has a high probability of success, that
an Overpayment has been made or (B) it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved that an Overpayment has been made, then
Executive shall pay any such Overpayment to the Company.

 

(b) In the event that: (A) the Accountants, based upon controlling precedent or
substantial authority, determine that an Underpayment has occurred or (B) a
court of competent jurisdiction determines that an Underpayment has occurred,
any such Underpayment will be paid promptly by the Company to or for the benefit
of Executive.

 

9.                                      Successors.

 

9.1                               The Executive.  This Agreement is personal to
Executive and, without the prior express written consent of the Company, shall
not be assignable by Executive, except that Executive’s rights to

 

7

--------------------------------------------------------------------------------


 

receive any compensation or benefits under this Agreement may be transferred or
disposed of pursuant to testamentary disposition, intestate succession or
pursuant to a domestic relations order. This Agreement shall inure to the
benefit of and be enforceable by Executive’s heirs, beneficiaries and/or legal
representatives.

 

9.2                               The Company.  This Agreement shall inure to
the benefit of and be binding upon the Company and its respective successors and
assigns.

 

10.                               Confidential Information.

 

10.1                        Non-Disclosure. Executive acknowledges that the
Company continually develops Confidential Information (as defined below), that
Executive will obtain Confidential Information during employment with the
Company, that Executive may develop Confidential Information for the Company,
and that Executive may learn of Confidential Information during the course of
employment. Executive will comply with the policies and procedures of the
Company for protecting Confidential Information obtained from the Company and
shall not use or disclose to any person, corporation or other entity (except as
required by applicable law or for the proper performance of the regular duties
and responsibilities of Executive for the Company) any Confidential Information
obtained by Executive during employment with the Company, or other association
with the Company. Executive understands that this restriction shall continue to
apply to Confidential Information following termination of Executive’s
employment, regardless of the reason for such termination.

 

10.2                        “Confidential Information.”  For purposes of this
Agreement, “Confidential Information” means any and all information of the
Company or concerning the business or affairs of the Company that is not
generally known by others with whom any of them compete or do business, or with
whom any of them plan to compete or do business. Confidential Information
includes, without limitation, such information relating to: (i) the development,
research, testing, marketing, strategies, and financial activities of the
Company, (ii) the products and services, present and in contemplation, of the
Company, (iii) inventions, processes, operations, administrative procedures,
databases, programs, systems, flow charts, software, firmware and equipment used
in the business of the Company, (iv) the costs, financial performance and
strategic plans of the Company, (v) the people and organizations with whom the
Company has or had business relationships and the substance of those
relationships. Confidential Information also includes all information that the
Company received belonging to others with any understanding, express or implied,
that it would not be disclosed.

 

10.3                        Documents.  All documents, records, tapes and other
media of every kind and description relating to the business, present or
otherwise, of the Company and any copies, in whole or in part, thereof
(“Documents”), whether or not prepared by Executive, shall be the sole and
exclusive property of the Company. Executive shall safeguard all Documents and
shall surrender to the Company at the time Executive’s employment terminates, or
at such earlier time or times as the President or Chief Executive Officer, Board
or their designees may specify, all Documents then in Executive’s possession or
control.

 

11.                               Restrictive Covenants.  In return for the
Company’s (i) promise to grant Executive access to certain of the Company’s
Confidential Information, and (ii) the Company’s actual grant to Executive of
access to certain of its Confidential Information, (iii) the opportunity for
employment as the Company’s President and Chief Executive Officer, and (iv) the
valuable pay and benefits in this Agreement that are intended, in part, to
reward Executive for developing and protecting the Company’s Confidential
Information, Executive makes the following commitments.

 

8

--------------------------------------------------------------------------------


 

11.1                        Non-Solicitation. During the Agreement Period and
for a period of two years after any termination of employment hereunder for any
reason, Executive will not, directly or indirectly, (i) induce or attempt to
induce any employee of the Company to leave the employ of the Company, (ii) in
any way interfere with the relationships between the Company and any such
employee of the Company, (iii) employ or otherwise engage as an employee,
independent contractor or otherwise any such employee of the Company, or
(iv) induce or attempt to induce any customer, supplier, licensee or other
person or entity that has done business with the Company  to cease doing
business with the Company or in any way interfere with the relationship between
any such customer, supplier, licensee or other business entity and the Company.

 

11.2                        Non-Competition. During the Agreement Period and for
a period of two years after any termination of employment hereunder for any
reason, Executive will not engage in, manage, operate, or participate in the
management or operation of, be employed by or render services or advice, or
guarantee any obligation of, any person or entity engaged in or planning to
become engaged in any business in the electronic manufacturing services or
engineering services industries, operating in the United States, China, or
Mexico. Executive agrees that this covenant is reasonable with respect to its
duration, geographical area and scope.

 

11.3                        Notification of Restrictive Covenants. Executive
acknowledges that the Company may serve notice upon any party in the electronic
manufacturing services or engineering services industries with whom Executive
accepts employment, a consulting engagement, engagement as an independent
contractor, partnership, joint venture or other association if the Company
reasonably believes that Executive’s activities may constitute a violation of
Executive’s obligations under Section 11.1 or 11.2 above. Such notice may inform
the recipient that Executive is party to this Agreement and may include a copy
of this Agreement or relevant portions thereof.

 

11.4                        Injunctive Relief.  Executive acknowledges and
agrees that the Company will have no adequate remedy at law, and would be
irreparably harmed, if Executive breaches or threatens to breach any of the
provisions of this Section 11.  Executive agrees that the Company shall be
entitled to equitable and/or injunctive relief to prevent any breach or
threatened breach of this Section 10, and to specific performance of each of the
terms of such Section in addition to any other legal or equitable remedies that
the Company may have. Executive further agrees that he shall not, in any equity
proceeding relating to the enforcement of the terms of this Section 11, raise
the defense that the Company has an adequate remedy at law.

 

11.5                        Special Severability.  The terms and provisions of
this Section 11 are intended to be separate and divisible provisions and if, for
any reason, any one or more of them is held to be invalid or unenforceable,
neither the validity nor the enforceability of any other provision of this
Agreement shall thereby be affected. It is the intention of the parties to this
Agreement that the potential restrictions on Executive’s future employment
imposed by this Section 11 be reasonable in both duration and geographic scope
and in all other respects. If for any reason any court of competent jurisdiction
shall find any provisions of this Section 11 unreasonable in duration or
geographic scope or otherwise, Executive and the Company agree that the
restrictions and prohibitions contained herein shall be effective to the fullest
extent allowed under applicable law in such jurisdiction.

 

12.                               Miscellaneous.

 

12.1                        Applicable Law & Venue.  This Agreement shall be
governed by and construed in accordance with the laws of the state of Minnesota,
applied without reference to principles of conflict of laws. The venue for any
dispute relating to this Agreement shall be in the state and/or federal courts
in Hennepin County, Minnesota.

 

9

--------------------------------------------------------------------------------


 

12.2                        Amendments.  This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

 

12.3                        Indemnification.  The Company agrees that if
Executive is made a party or is threatened to be made a party, or is required to
appear as a witness to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was an officer of the Company, whether or not the basis of such Proceeding
is alleged action in an official capacity as an officer, employee or agent while
serving as an officer, employee or agent, he shall be indemnified and held
harmless by the Company (unless Executive’s actions or omissions constitute
gross negligence or willful misconduct) to the fullest extent authorized by law,
as the same exists or may hereafter be amended, against all costs and expenses
incurred or suffered by Executive in connection therewith, and such
indemnification shall continue as to Executive even if Executive has ceased to
be an officer or agent, or is no longer employed by the Company and shall inure
to the benefit of his heirs, executors and administrators. Executive agrees to
fully cooperate with the Company should any Proceeding commence and for the
duration of such Proceeding.

 

12.4                        Notices.  All notices and other communications
hereunder shall be in writing and shall be given by hand-delivery to the other
parties or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

To the Company:

 

Nortech Systems Incorporated

7550 Meridian Circle N.

Suite # 150, Maple Grove, MN 55369

Attn: Chief Financial Officer

 

If to Executive:

 

Richard G. Wasielewski

 

 

 

or to such other address as (a) indicated in the Company’s employment records,
or (b) any party shall have furnished to the others in writing in accordance
herewith. Notices and communications shall be effective when actually received
by the addressee.

 

12.5                        Severability.  The invalidity or unenforceability of
any provision of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement.

 

12.6                        Captions.  The captions of this Agreement are not
part of the provisions hereof and shall have no force or effect.

 

12.7                        Counterparts.  This Agreement may be executed in one
or more counterparts each of which shall be deemed an original instrument, but
all of which together shall constitute but one and the same Agreement.

 

12.8                        Entire Agreement; Previous Agreements Superseded. 
This Agreement contains the entire agreement between the parties concerning the
subject matter hereof and supersedes all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, between

 

10

--------------------------------------------------------------------------------


 

the parties with respect thereto. This Agreement replaces and supersedes the
Existing Employment Agreement and the Change of Control Agreement, each of which
shall be of no further force or effect.

 

12.9                        Survivorship.  The respective rights and obligations
of the parties hereunder shall survive any termination of Executive’s employment
under this Agreement for any reason to the extent necessary to the intended
provision of such rights and the intended performance of such obligations.

 

12.10                 Attorneys’ Fees and Costs.  In the event of any claim,
controversy, or dispute arising out of or relating to this Agreement, or breach
hereof, the prevailing party shall be entitled to recover reasonable attorneys’
fees and costs in connection with any court proceeding.

 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------


 

[Signature Page to Employment Agreement]

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement to be
effective as of the date first set forth above.

 

 

NORTECH SYSTEMS INCORPORATED

 

 

 

 

 

/s/ Paula M. Graff

 

By: Paula M. Graff

 

 

 

Its: VP & CFO

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

By:

/s/ Richard G. Wasielewski

 

 

Richard G. Wasielewski

 

12

--------------------------------------------------------------------------------


 

Exhibit A

 

Perquisites

 

·                  Club dues (up to annual cap of $1,500)

·                  Tax planning and return preparation (up to $2,500 annually)

·                  Annual Physical at the Mayo Clinic

·                  Auto Allowance of $650 per month

·                  Auto insurance reimbursement

·                  Cell phone provided by Company, or allowance of $90 per month

·                  Home office internet expense

 

13

--------------------------------------------------------------------------------


 

Exhibit B

 

Retirement Benefits

 

The following benefits will be provided after termination of Executive’s
employment in certain circumstances as set forth in the Agreement, subject to
continued approval by the Nortech Board of Directors (the “Board”):

 

·                  Nortech shall reimburse Executive for up to $2,500 per year
for financial planning and tax preparation services incurred during each such
year; and such reimbursement shall be payable within 75 days after the end of
such year.

·                  Nortech shall reimburse Executive for the annual cost of
supplemental Medicare coverage provided during each year for Executive and
spouse; and such reimbursement shall be payable within 75 days after the end of
such year.

·                  Nortech shall reimburse Executive for the cost of an annual
executive physical examination provided during each year at the Mayo Clinic; and
such reimbursement shall be payable within 75 days after the end of such year.

 

14

--------------------------------------------------------------------------------